     Case 3:20-cv-02910-L Document 295 Filed 08/04/21               Page 1 of 23 PageID 4840



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                        §
U.S. COMMODITY FUTURES TRADING                          §
COMMISSION, et al.                                      §
                                                        §
                       Plaintiffs,                      §
                                                        §           CIVIL ACTION NO.
v.                                                      §             3:20-CV-2910-L
                                                        §
TMTE, INC. a/k/a METALS.COM, CHASE                      §
METALS, INC., CHASE METALS, LLC,                        §
BARRICK CAPITAL, INC., LUCAS THOMAS                     §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,                 §
and SIMON BATASHVILI,                                   §
                                                        §
                       Defendants,                      §
                                                        §
TOWER EQUITY, LLC,                                      §
                                                        §
                      Relief Defendant.                 §
                                                        §


                      APPENDIX IN SUPPORT OF RECEIVER'S
     RESPONSE TO DEFENDANT LUCAS ASHER'S NOTICE REGARDING COURT'S
     JULY 1, 2021 ORDER AND RECEIVER'S REQUESTED DISCOVERY MATERIALS

        Kelly M. Crawford, as the Court appointed Receiver, submits the following Appendix in

Support of the Receiver's Response to Defendant Lucas Asher's Notice Regarding Court's July

1, 2021 Order and Receiver's Requested Discovery Materials, as follows:

Exhibit A      Agreed Order Finding Defendant Lucas Asher in Contempt           pages 3 to 7

Exhibit B      Letter from Counsel for Asher to the Receiver                    pages 8 to 12

Exhibit C      Receiver's letter to Counsel for Asher                           pages 13 to 19

Exhibit D      Emails between the Receiver and Counsel for Asher                pages 20 to 22

Exhibit E      Receiver's email to all parties making documents available       page 23


APPENDIX JN SUPPORT OF RECEIVER'S RESPONSE TO DEFENDANT ASHER'S NOTICE                    PAGE I



                                            APP 00001
   Case 3:20-cv-02910-L Document 295 Filed 08/04/21                 Page 2 of 23 PageID 4841



Dated: August 4, 2021


                                              Respectfully submitted,

                                                      SCHEEF & STONE, L.L.P.


                                                      By: Isl Kelly Crawford
                                                          Kelly Crawford
                                                          State Bar No. 05030700
                                                          Kelly. Crawford@so lidcounsel. com

                                                      500 North Akard, Suite 2700
                                                      Dallas, Texas 75201
                                                      Telephone: (214) 706-4200
                                                      Telecopier: (214) 706-4242

                                                      RECEIVER KELLY CRAWFORD


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 4, 2021 I electronically filed the
foregoing document with the clerk of the U.S. District Court, Eastern District of Texas, using the
electronic case filing system of the court, which provided a "Notice of Electronic Filing" to all
attorneys of record.


                                                     Isl Kelly Craw(Ord
                                                     KELLY CRAWFORD




APPENDIX IN SUPPORT OF RECEIVER'S RESPONSE TO DEFENDANT ASHER'S NOTICE                     PAGE2



                                            APP 00002
  Case 3:20-cv-02910-L Document 295
  Case                          216 Filed 08/04/21
                                          12/15/20              Page 3
                                                                     1 of 23 PageID3002
                                                                          5 PagelD  4842



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


 COMMODITY FUTURES TRADING
 COMMISSION, and

  ALABAMA SECURITIES COMMISSION,
  STATE OF ALASKA, ARIZONA
  CORPORATION COMMISSION,
  CALIFORNIA COMMISSIONER OF
  BUSINESS OVERSIGHT, COLORADO
  SECURITIES COMMISSIONER, STATE
  OF DELAWARE, STATE OF FLORIDA,
  OFFICE OF THE ATTORNEY GENERAL,
  STATE OF FLORIDA, OFFICE OF
 FINANCIAL REGULATION, OFFICE OF                        Civil Action No.: 3-20-CV-2910-L
 THE GEORGIA SECRETARY OF STATE,
 STATE OF HAWAll, SECURITIES
 ENFORCEMENT BRANCH, IDAHO
 DEPARTMENT OF FINANCE, INDIANA
 SECURITIES COMMISSIONER, IOWA
 INSURANCE COMMISSIONER
 DOUGLAS M. OMMEN, OFFICE OF THE
 KANSAS SECURITIES COMMISSIONER,
 KENTUCKY DEPARTMENT OF
 FINANCIAL INSTITUTIONS, MAINE
 SECURITIES ADMINISTRATOR, STATE
 OF MARYLAND EX REL MARYLAND
 SECURITIES COMMISSIONER,
 ATTORNEY GENERAL DANA NESSEL
 ON BEHALF OF THE PEOPLE OF
 MICHIGAN, MISSISSIPPI SECRETARY
 OF STATE, NEBRASKA DEPARTMENT
 OF BANKING & FINANCE, OFFICE OF
 THE NEVADA SECRETARY OF STATE,
 NEW MEXICO SECURITIES DIVISION,
 THEPEOPLEOFTHESTATEOFNEW
 YORK BY LETITIA JAMES, ATTORNEY
 GENERAL OF THE STATE OF NEW
 YORK, OKLAHOMA DEPARTMENT OF
 SECURITIES, SOUTH CAROLINA
 ATTORNEY GENERAL, SOUTH
 CAROLINA SECRETARY OF STATE,
 SOUTH DAKOTA DEPARTMENT OF
 LABOR & REGULATION, DIVISION OF
 INSURANCE, COMMISSIONER OF THE

                                                                                           EXHIBIT
Agreed Order Finding Defendant Lucas Asher in Contempt of this Court's Orders - P: ~
                                        APP 00003
                                                                                   .D
                                                                                   Jg
                                                                                            A
  Case 3:20-cv-02910-L
  Case 3:20-cv-02910-L Document
                       Document 295
                                216 Filed
                                    Filed 08/04/21
                                          12/15/20             Page
                                                               Page 4
                                                                    2 of
                                                                      of 23 PageID3003
                                                                         5 PagelD  4843



 TENNESSEE DEPARTMENT OF
 COMMERCE AND INSURANCE,

 STATE OF TEXAS, WASHINGTON
 STATE DEPARTMENT OF FINANCIAL
 INSTITUTIONS,
 WEST VIRGINIA SECURITIES
 COMMISSION, AND STATE OF
 WISCONSIN.

  Plaintiffs,

 v.

 TMTE, INC. a/k/a METALS.COM, CHASE
 METALS, INC., CHASE METALS, LLC,
 BARRICK CAPITAL, INC., LUCAS
 THOMAS ERB a/k/a LUCAS ASHER a/k/a
 LUKE ASHER, and SIMON BATASHVILI,

  Defendants,

 and

 TOWER EQUITY, LLC,

  Relief Defendant.

     AGREED ORDER FINDING DEFENDANT LUCAS ASHER IN CONTEMPT
  OF THIS COURT'S ORDERS AND CONTINUANCE OF SHOW CAUSE HEARING

        Before the court is the Receiver's Unopposed Motion for Entry of Agreed Order Finding

Defendant Lucas Asher in Contempt of this Comi's Order and Continuance of Show Cause

Hearing (Doc. 215), filed December 15, 2020. The court determines that the motion should be,

and is hereby, granted. Accordingly, the court vacates the hearing scheduled for Wednesday,

December 16, 2020, and will reset the hearing, as necessary, after the deposition of Defendant

Lucas Asher ("Defendant Asher" or "Mr. Asher").

        On November 23, 2020, the Receiver filed the Receiver's Emergency Motion for Show

Cause Hearing to Hold Defendant Lucas Asher in Civil Contempt, together with supp01ting

evidence. (Doc. 195) (the "Receiver's Motion"'). On November 24, 2020, the court granted the

Agreed Order Finding Defendant Lucas Asher in Contempt of this Court's Orders - Page 2
                                         APP 00004
  Case 3:20-cv-02910-L Document 295
  Case                          216 Filed 08/04/21
                                          12/15/20                   Page 5
                                                                          3 of 23 PageID3004
                                                                               5 PagelD  4844



Receiver's Motion and ordered that Defendant Lucas Asher appear before the court on December

4, 2020 and show just cause as to why he should not be held in civil contempt of court. (Doc. 199).

On December 4, 2020, the court conducted an evidentiary show-cause hearing at which both the

Receiver and Mr. Asher testified. The court continued the hearing so that the parties could depose

Athena Hunter, who provided an Affidavit relied upon by Defendant Asher at the show cause

hearing. Since that recess the court has been informed as follows:

       1.     Defendant Asher, by his signature below, admits and confesses to the court as

follows:

       a.     As of September 28, 2020, Asher had actual knowledge of and was aware of the

              terms of the Order Granting Plaintiffs' Emergency Ex Parte Motion for Statutory

              Restraining Order, Appointment of Receiver, and Other Equitable Relief (the

              "SRO") issued on September 22, 2020.

       b.     Prior to and after the date the SRO was issued, including on September 29, 2020,

              Mr. Asher controlled, had access to, and operated the USA Accounts, Inc. bank

              account at Bank of America. He was the sole signatory on this account from the

              time the account opened until December 7, 2020.

       c.     Mr. Asher was the incorporator and operated and controlled USA Accounts, Inc.

       d.     The USA Accounts, Inc. bank account was subject to the SRO, and the funds

              contained therein are properly included within the "Receivership Estate" as defined

              by the SRO. Therefore, Mr. Asher was enjoined from transferring any monies in

              the account.

       e.     In violation of the SRO on September 29, 2020, Defendant Asher transferred from

              the USA Accounts, Inc. bank account at Bank of America the sum of $250,000 to



Agreed Order Finding Defendant Lucas Asher in Contempt of this Court's Orders - Page 3
                                           APP 00005
   Case 3:20-cv-02910-L
   Case 3:20-cv-02910-L Document
                        Document 216
                                 295 Filed
                                     Filed 12/15/20
                                           08/04/21                Page 6 of
                                                                   Page 4 of 23 PageID3005
                                                                             5 PagelD  4845



                The Voice, Inc., and $300,000 to Talent Writers, LLC for the payment of an invoice

                to USA Marketing, Inc., an entity owned and controlled by Defendant Asher.

        f.     As of the date immediately prior to the entry of the SRO, and since that time,

               Defendant Asher has no signatory authority, ownership interest, control, access,

               and/or does not operate any bank account other than accounts at Balboa Bank &

               Trust in Panama; Capital One (personal); First Bank (Administrative Account

               Services, LLC); Bank of America (personal and USA Accounts, Inc.); Chase

               (Tower Holdings, Inc. and Best New, Inc.); and Wells Fargo (Administrative

               Account Services, LLC).

        g.     Defendant Asher has not withdrawn, authorized, directed, ordered, accessed, or

               been the recipient or beneficiary of the transfer of any funds or monies in any bank

               account, located anywhere in the world, since issuance of the SRO, other than the

               two transfers from the USA Accounts, Inc. account at Bank of America confessed

               to as set forth above.

       2.      The Receivership Estate received from The Voice, Inc., a return of the $250,000

that The Voice, Inc. received from the USA Accounts, Inc. bank account at Bank of America.

       3.      Bank of America transferred to the Receivership Estate the sum of $172,261.83

from the Talent Writers, LLC account at Bank of America; and Talent Writers, LLC returned to

the Receivership Estate the sum of $127,728.17. Therefore, the Receivership Estate has received

a return of the $300,000 that was transferred by Asher on September 29, 2020 in violation of the

SRO.

       4.      Defendant Asher agrees and consents to submitting to an asset deposition to be

taken by the Receiver and the Plaintiffs.



Agreed Order Finding Defendant Lucas Asher in Contempt of this Court's Orders - Page 4
                                        APP 00006
  Case 3:20-cv-02910-L
  Case 3:20-cv-02910-L Document
                       Document 295
                                216 Filed
                                    Filed 08/04/21
                                          12/15/20                 Page
                                                                   Page 75 of
                                                                           of 23 PageID3006
                                                                              5 PagelD  4846



IT IS HEREBY ORDERED THAT:

        1.     Defendant Asher is in civil contempt for violating the court's SRO.

       2.      The contempt has been purged, in part, by the return to the Receivership Estate of

the $550,000 in monies that belonged to the Receivership Estate and that were transferred by Asher

in violation of the SRO.

       3.      The court finds the funds at issue here are funds of the Receivership Estate.

       4.      In order to complete the purging of his contempt, Defendant Asher shall appear at

the continued asset deposition taken by the Plaintiffs and Receiver commenced and continued on

November 19, 2020 pursuant to the SRO. The parties and the Receiver will take this deposition on

a mutually convenient date within the next 45 days. Mr. Asher shall provide full, complete, and

accurate testimony in this asset deposition. Failure to do so will result in the court imposing

sanctions on Mr. Asher as the court deems necessary and appropriate.

       It is so ordered, this 15th day of December, 2020.



                                                ~ds:?~
                                                     United States District Judge


   AGREED:

                                                    Dated:    /Z-1~ -to



    Appa;;o~
                                                     Dated:
    Arnold A. Spencer
    Counsel to Defendan! Asher



Agreed Order Finding Defendant Lucas Asher in Contempt of this Court's Orders - Page 5
                                           APP 00007
Case 3:20-cv-02910-L Document 295 Filed 08/04/21                       Page 8 of 23 PageID 4847




                     Spencer & Associates
                              5956 Sherry Lane, Suite 2000
                                  Dallas, Texas 75225


                                            July 29, 2021


Dear Mr. Crawford:
        Pursuant to the Court's July 1, 2021 order, I am writing to provide you with responsive
information related to your February 16, 2021 letter addressed to Chris Davis. Your February 16,
2021 letter contains twenty requests. As explained below, certain circumstances prevent Mr.
Asher from complying with the precise terms of your request; however, I have attempted to
provide you with as much relevant information as possible to allow you to follow up as
appropriate on issues related to these requests. As has been discussed previously and throughout
this case, Mr. Asher does not have access to certain information related to ce1iain matters
anymore--e.g., email accounts-and other persons, including you in certain instances, have
more direct access to these sources of information.
         If it is your position that this letter does not comply with the Court's July 1, 2021 order,
please let me know specifically the basis for such position. Per the order, I intend to file a notice
with the Court as it relates to the "discove1y issue" immediately following the transmission of
this letter. If it is your position that I have not complied with the order's terms as it relates to the
"discovery issue," please inform me specifically of the basis or bases for such position. If
necessaiy, I will submit a letter to the court for in camera review explaining why the information
contained in this letter represents the full amount of responsive information Mr. Asher can
provide regarding your requests.
       Below I include your requests, with the responses to each request directly below the
relevant request:
    1. Please produce a copy of the engagement agreement between Mr. Asher and Mr. Spencer.
       See page 319, lines 15-22.
           a. A copy of the engagement letter is attached to this letter as Exhibit A.
   2. Mr. Asher testified he informed Mr. Spencer of corporations I was not aware of. Please
      provide the names of such corporations. See page 329, lines 4-17.
           a. The excerpt of the deposition transcript that you cite explains that I sent you the
              name of the corporations via email. For clarity, the corporations referenced by Mr.
              Asher in his deposition transcript are the entities I disclosed in my October 25,



                                                                                                      EXHIBIT
                                                  1

                                             APP 00008
    Case 3:20-cv-02910-L Document 295 Filed 08/04/21                         Page 9 of 23 PageID 4848




                  2020 email. Mr. Asher is not aware of any other corporations for which he had an
                  ownership interest or was personally involved.
      3. Mr. Asher testified he would provide the address of the "We-Works like" office he spent
         time at on the Wednesday prior to his deposition. Please provide the address. See page
         344, line 25 and page 345, lines 1-2.
             a. CommonGrounds Workplace, 7007 Romaine St., Los Angeles, CA 90038.Mr.
                Asher indicated he would take action to have the monies he deposited at Balboa
                Bank & Trust in Panama turned over to the Receiver. Please request Mr. Asher to
                contact the bank, obtain the relevant information about the account, and provide
                me such information with his consent for the turnover of the monies. See page
                350, lines 22-24.
             b. Balboa Bank & Trust is no longer operating.I To the best of Mr. Asher's
                knowledge, the last time he banked with Balboa Bank & Trust was 2014 or 2015.
                Consequently, Mr. Asher cannot contact the bank or otherwise comply with your
                request on this matter.
      4. Mr. Asher testified he would provide the amount of dividends he received from Tower
         Equity and Best New. See page 356, lines 5-6.
             a. Mr. Asher testified in his deposition that he would "tiy to get that information" for
                you. Mr. Asher does not have access to his records for Tower Holdings or Best
                New,2 as those records were seized. Mr. Asher has, however, previously provided
                you with the names of the accountants who might be able to provide you the
                requested information. See page 356, lines 11-15.
      5. Mr. Asher testified he would provide his income from Chase Metals in 2019. See page
         356, line 21-22.
             a. Mr. Asher does not have access to that information, but he believes that the CPA
                for Chase Metals likely would: Dean Fredgant (310-481-7439).
      6. Mr. Asher indicated he asked for information from Brager Tax Law Group, including tax
         returns, and Brager Tax Group refused because of monies owed. See page 357, lines
         17-22. I provided Brager Tax Law Group with a copy of the receivership Orders and
         demanded the production of records. Brager Tax Law Group refused to make such
         production without Mr. Asher's consent, claiming an attorney client privilege with Mr.
         Asher. With respect to Mr. Asher's tax returns, in which there is no attorney client
         privilege, I request that Mr. Asher direct the Brager Tax Law Group to produce his tax
         returns to me.



t See https://www.treasury.gov/press-center/press-releases/pages/jl0450.aspx; https://www.reuters.com/article/us-
panama-usa-bankJpanama-based-balboa-bank-trust-seized-following-u-s-probe-idUSKCNOXX03R.

2Your letter references dividends from Tower Equity and Best New, but, as the deposition transcript demonstrates,
Mr. Asher believes that Tower Equity paid dividends 1Q Tower Holdings and Best New.


                                                       2

                                                 APP 00009
Case 3:20-cv-02910-L Document 295 Filed 08/04/21                 Page 10 of 23 PageID 4849




          a. Mr. Asher has contacted Brager Tax Law Group and authorized it to provide his
             personal tax returns to you upon your request.
   7. Mr. Asher testified he would provide me with the telephone numbers he has used in the
      past three years. See page 357, lines 23-24.
          a. 424-744-7310, 310-904-8589, 747-500-1778 are the numbers that Mr. Asher can
             recall. Other phone numbers that he may have used over the past decade would be
             in his office under his desk in a drawer.
   8. Mr. Asher testified that he would find out the location of the bank accounts for Magic Star
      Arrow. See page 379, lines 8-9.
          a. Per Mr. Asher's deposition testimony cited by you, he does not know where any
             bank accounts for MagicStar Arrow are located. Simon Batashvili is also currently
             unable to recall the location of any MagicStar Arrow bank accounts without
             reference to any past wire transfers. With access to certain financial records, Mr.
             Asher or Mr. Batashvili could identify MagicStar Arrow's bank account(s).
  9. Mr. Asher testified he would find and share with me the name of the individual at
     Equidate who led the syndicate that Tower Equity invested in that in turn invested in
     Space Exploration, Inc. See page 397, lines 23-25 and page 398, lines 1-4.
          a. On further review, Mr. Asher does not know the name of the individual who led
             the above-referenced syndicate, as he never communicated directly with a single,
             devoted individual. He believes anyone at Equidate could provide the requested
             information. Equidate's website is forgeglobal.com, and its phone number is
             415-881-1612.
  10. Mr. Asher testified he would find out information about the acquisition of the painting by
      Jean-Michael Basquiat called "Per Capita" that was in the office at 8383 Wilshire Blvd.
      See page 399, line 25 and page 400, lines 1-13.
          a. Mr. Asher is unsure whether the painting referenced in the deposition was entitled
             "Per Capita" and is unsure who the artist was; however, Mr. Asher remembers the
             painting in the back office of 8383 Wilshire Blvd. Mr. Asher is unsure whether the
             painting was purchased. The entity who will have the most information regarding
             this painting will be the decorator of the suite: Douglas Emmett (https://
             www.douglasemmett. corn/contact-us).
  11. Mr. Asher testified he would determine what was purchased at VIBE Motorsports for
      $2,400 as shown on his Capital One card. Page 403, lines 20-23.
         a. VIBE motorsports repaired a broken car rim.
  12. Mr. Asher testified he would determine the ownership of Newmont Administration, Inc.
      or Newmont Financial. See page 408, lines 12-18.
         a. While Mr. Asher does not know the ownership structure for Newmont
            Administration, Inc. or Newmont Financial and does not have access to


                                              3

                                         APP 00010
Case 3:20-cv-02910-L Document 295 Filed 08/04/21                 Page 11 of 23 PageID 4850




              documents to reference to provide that information, he has reached out to attorney
              Connor O'Reilly and authorized Mr. O'Reilly to provide the ownership
              information Mr. O'Reilly has to you. Conor O'Reilly's publicly available contact
              information can be found at the following link:
              http://members.calbar.ca.gov/fal/Licensee/Detail/322684.
   13. Mr. Asher testified he would determine the ownership of Reagan Financial, Inc. See page
       408, lines 23-25 and page 409, lines 1-3.
          a. Mr. Asher was able to determine that one of the owners is Sean Raza. With access
             to the files in his office, he believes there are files with the ownership structure
             that contain additional information, as well as potentially files that would provide
             past contact information for Mr. Raza.
   14. Mr. Asher testified he would contact Dennis Belichenko to obtain financial information to
       turn over to the receivership. See page 412, lines 16-20. His email is
       dennis .sf@gmail.com.
          a. Mr. Asher has made efforts to communicate with Mr. Belichenko through the lines
             of communication Mr. Asher knows at this time, but Mr. Belichenko has not
             gotten back to Mr. Asher. Mr. Asher does not currently have the cell phone
             number for Mr. Belichenko but believes it is in his office. With access to that cell
             phone number, Mr. Asher would call and attempt to connect you with Mr.
             Belichenko.
   15. Mr. Asher testified he would call EquityZen and obtain information regarding the
       investments made by Tower and assist in transferring those investments to the Receiver.
       Seepage 416, lines 21-25 and page 418, lines 14-20.
          a. Mr. Asher did not work with any devoted person at EquityZen, but Mr. Asher has
             reached out to EquityZen and informed it that you may be reaching out for
             purposes of determining the nature of investments and having those investments
             transferred to the Receiver. EquityZen's website is equityzen.com, and its contact
             information is listed on https://equityzen.com/contact/.
  16. Mr. Asher testified he would provide the name of the management company for Tower
      Equity and the name of other companies used to purchase properties. See page 420, lines
      14-18.
         a. On further review, and consistent with his testimony that he thought it was
            "possible that [Mr. Batashvili] set up some real estate or property corporations,
            and there could be a management fee for those property corporations," Mr. Asher
            is not aware of a "management company for Tower Equity." See page 42, lines 8-
            11 (emphasis added). Mr. Asher believes that the companies used to purchase
            properties were Tower Equity LLC, Tower Estates Inc., and Tower Property One
            LLC; however, Mr. Asher cannot verify that this list is exhaustive without
            consulting his records.



                                              4

                                         APP 00011
Case 3:20-cv-02910-L Document 295 Filed 08/04/21                  Page 12 of 23 PageID 4851




   17. Mr. Asher testified he would provide Blake Corbin's address. See page 450, line 10.
          a. Mr. Corbin has moved out of California, where Mr. Asher previously stayed for a
             short period of time--one to two nights. Mr. Asher cannot recall Mr. Corbin's
             address, as it was one of many places he stayed for a few nights over the past
             year. Mr. Corbin no longer communicates with Mr. Asher, and Mr. Asher does not
             know Mr. Corbin's new address.
   18. M. [sic] Asher testified he would assist in obtaining information from EquityZen and
       Forge regarding equity investments made by Tower Equity in Ripple and other
       investments. See page 456, lines 11-14.
          a.   See above answers to Requests #10 and #16.
   19. Mr. Asher testified he would provide the addresses of the apartment complexes in Ft.
       Worth, Texas and Edinburg, Texas in which Tower invested. See page 457, lines 15-17.
         a. On further review, Mr. Asher does not have the exact addresses for these
            apartment complexes that he previously recalled; however, he does remember
            Cadre (https:llcadre.coml) and Crowd Street (https:llwww.crowdstreet.coml)
            being involved in the transactions underlying the apartment complexes. Mr. Asher
            believes these companies would have more information about the apartment
            complexes.
                                                            Sincerely,


                                                            Isl
                                                            Arnold A. Spencer




                                              5
                                         APP 00012
 Case 3:20-cv-02910-L Document 295 Filed 08/04/21                   Page 13 of 23 PageID 4852




                                      Kelly Crawford
                                         Receiver
                                    500 N. Akard, Suite 2700
                                       Dallas, Texas 75201
                                         (214) 706-4213
                               kelly .crawford@solidcounsel.com


                                          August 2, 2021

 Via Electronic Mail and First Class Mail

 Arnold Spencer
 Spencer & Associates
 5949 Sherry Lane, Suite 900
 Dallas, Texas 75225

       RE:     Commodity Futures Trading Commission, et al v. TMTE, Inc. a/k/a Metals. com,
               Chase Metals, Inc., Chase Metals, LLC, Barrick Capital, Inc., Lucas Thomas Erb
               a/k/a Lucas Asher a/k/a Luke Asher, Simon Batashvili, Defendants and Tower
               Equity, LLC, Relief Defendant.,' Cause No. 3:20-CV-2910-L; pending in the
               United States District Court for the Northern District of Texas, Dallas Division

Dear Arnold:

          Your representations to the Court in the Notice Regarding Court's July 1, 2021 Order
and Receiver's Requested Discovery Materials [Dkt. 288] are not true. Specifically, you
represented to Judge Lindsay that "Asher and his current counsel have provided the Receiver
with all information available to Mr. Asher and responsive to the Receiver's requests." This is
simply not the case.

          In your letter to me of July 29, 2021, you indicate that "Mr. Asher does not have access
to certain information related to certain matters anymore - e.g., email accounts .. ." On March
27, 2021 the Plaintiffs made their Initial Disclosures to you. More than a month ago I made the
database of digital information I obtained (57,000+ documents) and the bank records and other
records in my possession available to Mr. Asher through his purported counsel. Mr. Asher's
purported counsel requested and I provided such counsel access to the digital platform for such
documents. Furthermore, I invited Mr. Asher's purported counsel to inspect the bank and other
records in my office, and no request was made by Mr. Asher's purported counsel to review the
records.

         Mr. Asher has had available to him more than 57,000 documents containing emails,
documents, texts, etc. that he obviously, based on your letter, did not search to respond to my
questions. Indeed, of the 20 questions I asked during the deposition that Mr. Asher testified he
would assist me with or provide information to me regarding, he answered at best 7 of the 20.
                                                                                         ,_~E~X~H111111
                                                                                                  1B..IT-~
                                            APP 00013
Case 3:20-cv-02910-L Document 295 Filed 08/04/21                  Page 14 of 23 PageID 4853
August 2, 2021
 a e2



For the remainder of the questions, Mr. Asher either provided excuses for not being able to
answer the questions, or he provided vague and general references to websites. These responses
indicate that despite having more than 5 months to gather the information he promised to
provide, Mr. Asher is choosing still not to cooperate with the Receiver as he is ordered to do by
the Court.

         Specifically, the deficiencies in his responses (corresponding by number to the number
of each of my 20 requests set forth in my letter attached hereto) are as follows:

   1. Thank you for providing a copy of an engagement agreement. The copy you provided is
      not signed by Mr. Asher. Please provide the engagement agreement signed by Mr.
      Asher, or confirm that Mr. Asher never signed an engagement agreement with you.

   2. Answer explained.

   3. Answered.

   4. Answered.

   5. Deficient. Mr. Asher has access to the records for Tower Holdings and Best New and
      needs to provide this information.

  6. Deficient. Mr. Asher has access to the records and to the CPA he used that he identified.
     He has no excuse for not providing this information.

  7. Answered.


  8. Answered.

  9. Deficient. Mr. Asher has access to the records. Mr. Asher's companies transferred more
     than $20 million to MagicStar Arrow operated by Mr. Asher's friend and associate Carlos
     Cruz. Indeed, based on disclosures of Mr. Asher's proposed substitute counsel
     compelled by order of Magistrate Toliver, it appears Mr. Cruz is attempting to fund Mr.
     Asher's defense through other entities he owns. Mr. Asher's inability to identify the bank
     accounts to which the millions of dollars were transferred demonstrates Mr. Asher's
     refusal to cooperate with the Receiver and his efforts to obstruct the Receiver.

  10. Deficient. Certainly Mr. Asher dealt with someone at Equidate regarding the investment
      in Space Exploration, Inc. Indeed, Mr. Asher represented himself to the public as very
     involved in the SpaceEx investment. Mr. Asher's general reference to the Equidate
     website and a general telephone number is simply indicative of Mr. Asher's failure to
     search through the records to identify the person at Equidate he dealt with regarding the
     investment, as he testified to in his deposition.




                                           APP 00014
Case 3:20-cv-02910-L Document 295 Filed 08/04/21                 Page 15 of 23 PageID 4854
August 2, 2021
Pae 3




   11. Deficient. Mr. Asher testified he would investigate and obtain the information regarding
       the painting. Now, he is changing his position, and simply claiming a general memory of
       the painting and referring me to the company Douglas Emmett that serves as property
       manager for the property. Indeed, he has had five months to obtain this information and
       obviously made no effort to respond to this question that he promised he would at his
       deposition.

   12. Answered.

   13. Deficient. Mr. Asher has access to the records and Newmont was an entity he and Simon
       controlled. If Mr. Asher contacted Conor O'Reilly as a resource who would know about
       the ownership of Newmont, why didn't Mr. Asher obtain the information and provide it
       to me? Instead, he is referring me to Mr. O'Reilly.

  14. Deficient. Mr. Asher has access to the records and Reagan Financial was an entity he and
      Simon controlled. Identifying Sean Raza as one of the owners does not identify the
      ownership of Reagan Financial.

  15. Deficient. Please identify specifically all attempts Mr. Asher made to communicate with
      Mr. Belichenko and Mr. Belichenko's failure to respond to such attempts.

  16. Deficient. Please identify the person at Equity Zen Mr. Asher spoke with about
      transferring investments to me, as Receiver. In addition, Mr. Asher has access to the
      records of Tower Equity that would show investments made in Ripple and other
      investments, but it is obvious Mr. Asher has not conducted a search of such records to
      provide the information he promised to me as Receiver.

  17. Deficient. Mr. Asher has access to the records and should be able to provide the list of
     the name of companies used to purchase properties. In addition, Mr. Asher testified that
     Simon set up a management company and that he would get me that information. Page
     420, lines 12-18.

  18. Deficient. Mr. Asher was asked about Blake Corbin's address because Mr. Asher
     testified he was staying at such address. Mr. Asher testified he would provide Mr.
     Corbin's address, and now five months later he continues to refuse to provide this
     information? Certainly he knows where he stayed and can return to that place, find the
     address, and provide it to me as he promised during his deposition.

 19. Deficient. See No. 16 above.

 20. Deficient. Mr. Asher has access to the records and should be able to provide the
     addresses of the properties he invested in using investor funds. His general reference to
     two websites without any point of contact is not providing information regarding the
     addresses of the properties he promised to provide.



                                         APP 00015
 Case 3:20-cv-02910-L Document 295 Filed 08/04/21                  Page 16 of 23 PageID 4855
August 2, 2021
Pae 4


       Arnold, it is apparent by Mr. Asher's deficient responses after 5 months of not-
responding, that Mr. Asher simply does not take Judge Lindsay's orders seriously or understand
the consequences of refusing to comply with Judge Lindsay's orders. Mr. Asher's excuse of
being unable to answer the questions because he does not have access to the records falls apart
considering that he has had access to the records for the past month, and other records since
March. Moreover, still feigning the inability to recall the address where he was staying during
the deposition, demonstrates his brazen disregard of his obligations to cooperate.

         As described herein, the representations contained in the Notice Regarding Court's July
 I, 2021 Order and Receiver's Requested Discovery Materials are not true. By no later than
Tuesday, August 3, 2021, please file an Amended Notice clarifying that after consultation with
the Receiver you need to revise your Notice to indicate that Mr. Asher answered some, but not
all of the Receiver's questions to the satisfaction of the Receiver, and an indication Mr. Asher
will provide the Receiver with complete responses for the remainder of the questions within 10
days. If you choose not to make this filing, then I will inform the Court of my belief the Notice
contained a misrepresentation to the Court and I will outline the deficiencies in Mr. Asher's
responses. If you submit a communication to Judge Lindsay in camera, I request that you
include a copy of this letter in the in camera communication.


                                            Sincerely,

                                            ls/Kelly M Crawford

                                            Kelly M. Crawford
                                            Receiver


      cc:     Rich Foelber, CFTC (via email)
              JonMarc Buffa, CFTC (via email)
              Chrissi Cella, Office of Attorney General, State of Texas (via email)
              Peter Lewis, Firm




                                           APP 00016
 Case 3:20-cv-02910-L Document 295 Filed 08/04/21                Page 17 of 23 PageID 4856



                                    Kelly Crawford
                                       Receiver
                                   500 N. Akard, Suite 2700
                                     Dallas, Texas 75201
                                       (214) 706-42123
                              kelly.crawford@solidcounsel.com


                                        February 16, 2021

Via Electronic Mail to cdavis@grayreed.com

Chris Davis
Gray Reed
1601 Elm Street, Suite 4600
Dallas, Texas 75201

      RE:     Commodity Futures Trading Commission, et al v. TMFE, Inc. a/kla Metals.com,
              Chase Metals, Inc., Chase Metals, LLC, Barrick Capital, Inc., Lucas Thomas Erb
              a/k!a Lucas Asher alkla Luke Asher, Simon Batashvili, Defendants and Tower
              Equity, LLC, Relief Defendant.,· Cause No. 3:20-CV-2910-L; pending in the
              United States District Court for the Northern District of Texas, Dallas Division

Dear Chris:

         As we discussed at Mr. Asher's deposition, the following is a list of items Mr. Asher
testified he would assist me with or provide information to me regarding:

       1. Please produce a copy of the engagement agreement between Mr. Asher and Mr.
          Spencer. Seepage 319, lines 15-22.

      2. Mr. Asher testified he informed Mr. Spencer of corporations I was not aware of.
         Please provide the names of such corporations. See page 329, lines 4-17.



      3. Mr. Asher testified he would provide the address of the "We-Works like" office he
         spent time at on the Wednesday prior to his deposition. Please provide the address.
         See page 344, line 25 and page 345, lines 1-2.

      4. Mr. Asher indicated he would take action to have the monies he deposited at Balboa
         Bank & Trust in Panama turned over to the Receiver. Please request Mr. Asher to
         contact the bank, obtain the relevant information about the account, and provide me
         such information with his consent for the turnover of the monies. See page 350, lines
         22-24.




                                          APP 00017
Case 3:20-cv-02910-L Document 295 Filed 08/04/21                 Page 18 of 23 PageID 4857
February 16, 2021
p    2

       5. Mr. Asher testified he would provide the amount of dividends he received from
          Tower Equity and Best New. See page 356, lines 5-6.

      6. Mr. Asher testified he would provide his income from Chase Metals in 2019. See
          page 356, line 21-22.


      7. Mr. Asher indicated he asked for information from Brager Tax Law Group, including
         tax returns, and Brager Tax Group refused because of monies owed. See page 357,
         lines 17-22. I provided Brager Tax Law Group with a copy of the receivership
         Orders and demanded the production of records. Brager Tax Law Group refused to
         make such production without Mr. Asher's consent, claiming an attorney client
         privilege with Mr. Asher. With respect to Mr. Asher's tax returns, in which there is
         no attorney client privilege, I request that Mr. Asher direct the Brager Tax Law Group
         to produce his tax returns to me.

      8. Mr. Asher testified he would provide me with the telephone numbers he has used in
         the past three years. See page 357, lines 23-24.


      9. Mr. Asher testified that he would find out the location of the bank accounts for
         MagicStar Arrow. See page 379, lines 8-9.

      10. Mr. Asher testified he would find and share with me the name of the individual at
          Equidate who led the syndicate that Tower Equity invested in that in turn invested in
          Space Exploration, Inc. See page 397, lines 23-25 and page 398, lines 1-4.



      11. Mr. Asher testified he would find out information about the acquisition of the
          painting by Jean-Michael Basquiat called "Per Capita" that was in the office at 8383
          Wilshire Blvd. See page 399, line 25 and page 400, lines 1-13.

     12. Mr. Asher testified he would determine what was purchased at VIBE Motorsports for
         $2,400 as shown on his Capital One card. Page 403, lines 20-23.


     13. Mr. Asher testified he would determine the ownership of Newmont Administration,
         Inc. or Newmont Financial. See page 408, lines 12-18.

     14. Mr. Asher testified he would determine the ownership of Reagan Financial, Inc. See
        page 408, lines 23-25 and page 409, lines 1-3.




                                          APP 00018
Case 3:20-cv-02910-L Document 295 Filed 08/04/21                      Page 19 of 23 PageID 4858
February 16, 2021
P e3

       15. Mr. Asher testified he would contact Dennis Belichenko to obtain financial
           information to turn over to the receivership. See page 412, lines 16-20. His email is
           dennis.sf@gmail.com.

      16. Mr. Asher testified he would call EquityZen and obtain information regarding the
          investments made by Tower and assist in transferring those investments to the
          Receiver. Seepage 416, lines 21-25 and page 418, lines 14-20.



      17. Mr. Asher testified he would provide the name of the management company for
          Tower Equity and the name of other companies used to purchase properties. See
          page 420, lines 14-18.

      18. Mr. Asher testified he would provide Blake Corbin's address. See page 450, line JO.



      19. M. Asher testified he would assist in obtaining information from EquityZen and
          Forge regarding equity investments made by Tower Equity in Ripple and other
          investments. See page 456, lines 11-14.

      20. Mr. Asher testified he would provide the addresses of the apartment complexes in Ft.
          Worth, Texas and Edinburg, Texas in which Tower invested. See page 457, lines 15-
           17.
      With respect to each of the foregoing items, I request that Mr. Asher provide me the
      information he testified he would obtain. Should have you have any questions regarding
      any of the foregoing, please let me know.

                                               Sincerely,

                                               ls/Kelly M Crawford

                                               Kelly M. Crawford
                                               Receiver


     cc:         Rich Foelber, CFTC (via email)
                 JonMarc Buffa, CFTC (via email)
                 Chrissi Cella, Office of Attorney General, State of Texas (via email)
                 Arnold Spencer, Esq. (via email)
                 Peter Lewis, Firm




                                               APP 00019
            Case 3:20-cv-02910-L Document 295 Filed 08/04/21                                     Page 20 of 23 PageID 4859

Kelly Crawford

From:                                     Kelly Crawford
Sent:                                     Tuesday, August 03, 2021 4:59 PM
To:                                       Arnold Spencer
Cc:                                       Peter Lewis
Subject:                                  RE: Notice Regarding Court's July 1, 2021 Order



The issue is pretty simple Arnold. Are you going to file an amended notice as I am requesting (1 page pleading) or
not? If you are not, then I need to file a pleading to let Judge Lindsay know that I do not agree that Mr. Asher has
satisfied his obligations. I need to make that filing tomorrow. Thank you .




Kelly Crawford              PARTN ER
Scheef & Stone, LLP
www.solidcounsel.com      I 214.706.4213
Offi ce : 214.706.4200 I Fax: 214.706.4 24 2
500 North Akard Street, Sui te 2700, Da ll as, TX 75201



                SCHEEF & STONE
                        SOLID COUNSEL



Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confi dential and/or exempt from disclosure under applicabl e law. If
yo u are neither the intended recipient nor an employee or agent respo nsible fo r deli vering the communicati on to the intended recip ient, yo u are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electroni c
mai l or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If yo u
do not wish to be recorded, please limit your commun ications with Scheef & Stone, LLP to regular mail , faxes, and/or electronic mail.



From: Arnold Spencer <arnoldspencer75225@gmail.com>
Sent: Tuesday, August 03, 20214:54 PM
To: Kelly Crawford <kelly.crawford@solidcounsel.com>
Cc: Gene Besen <gbesen@bradley.com>; David Miller <dmiller@bradley.com>
Subject: Re: Notice Regarding Court's July 1, 2021 Order


CAUTION: EXTERNAL EMAIL


Kelly-

I am just reading this. It appears that you set a deadline for today. I don't know if that deadline relates to any court
order or other date, but I simply cannot respond as quickly as you requested. I will try to get responses to you as soon
as possible .

Arnold A. Spencer
                                                                                                                                       EXHIBIT
                                                                          1
                                                                   APP 00020                                                            D
  Case 3:20-cv-02910-L Document 295 Filed 08/04/21                                     Page 21 of 23 PageID 4860
On Aug 2, 2021, at 5:26 PM, Kelly Crawford <kelly.crawford@solidcounsel.com> wrote:


Arnold,
          Sorry to interrupt your vacation but my letter does have some time constraints based on the
filings made in the Court last week. My letter explains. Thanks,




Kelly Crawford              PARTNER
Scheef & Stone, LLP
www.solidcounsel.com        I   214.706.4213
Office: 214.706.4200 I Fax: 214.706.4242
500 North Akard Street, Suite 2700, Dallas, TX 75201

<image002.png>




Important: This electronic mail message and any attached files contain information intended for the exclusive use of the
individual or entity to whom it is addressed and may contain information that is proprietary, privileged, confidential and/or
exempt from disclosure under applicable law. If you are neither the intended recipient nor an employee or agent responsible for
delivering the communication to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of
this communication is strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients
and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees
or attorneys. If you do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail,
faxes, and/or electronic mail.




From: Arnold Spencer <arnoldspencer75225@gmail.com>
Sent: Monday, August 02, 2021 4:25 PM
To: Kelly Crawford <kelly.crawford@solidcounsel.com>
Subject: Re: Notice Regarding Court's July 1, 2021 Order


CAUTION: EXTERNAL EMAIL


Kelly-

I am out of town with the family on vacation this week. I'll review the letter as soon as I can, but am not
able to coordinate with Besen or my clients until next week. Please email if you need an immediate,
emergency response

Arnold A. Spencer




          On Aug 2, 2021, at 4:27 PM, Kelly Crawford <kelly.crawford@solidcounsel.com> wrote:


          Arnold,


                                                                2
                                                         APP 00021
Case 3:20-cv-02910-L Document 295 Filed 08/04/21                                  Page 22 of 23 PageID 4861
             Please see the attached letter from me regarding your Notice that you filed
    with the Court on July 29, 2021. Thank you.




    Kelly Crawford               PARTNER
    Scheef & Stone, LLP
    www.solidcounsel.com         I   214.706.4213
    Office: 214.706.4200 I Fax: 214.706.4242
    500 North Akard Street, Suite 2700, Dallas, TX 75201

    <image002.png>




    Important: This electronic mail message and any attached files contain information intended for the
    exclusive use of the individual or entity to whom it is addressed and may contain information that is
    proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If you are neither
    the intended recipient nor an employee or agent responsible for delivering the communication to the intended
    recipient, you are hereby notified that any dissemination, distribution, or copying of this communication is
    strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients and
    delete the original message without making any copies.

    Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations
    involving its employees or attorneys. If you do not wish to be recorded, please limit your communications
    with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.



    <20210802154015556.pdf>




                                                          3
                                                    APP 00022
           Case 3:20-cv-02910-L Document 295 Filed 08/04/21                    Page 23 of 23 PageID 4862

Kelly Crawford

From:                                  Kelly Crawford
Sent:                                  Friday, June 25, 2021 1:10 PM
To:                                    rfoelber@CFTC.gov; JBuffa@CFTC.gov; arnoldspencer75225@gmail.com; Besen, Gene;
                                       lizdevaney@quinnemanuel .com
Cc:                                    Peter Lewis; james.stafford@solidcounsel.com
Subject:                               CFTC, et al. v. TMTE, et al; Documents
Attachments:                           20210625130850404.pdf



In accordance with the Order Granting Plaintiffs' Emergency Ex Parte Motion for Statutory
Restraining Order, Appointment of Receiver, and Other Equitable Relief ("SRO") [Docket No. 16],
the October 14, 2020, Consent Order of Preliminary Injunction and Other Equitable Relief Against
TMTE, Inc. a/k/a Metals.Com, Chase Metals, Inc., Chase Metals, LLC, Barrick Capital, Inc., and Relief
Defendant Tower Equity, LLC("Entity Consent Order") [Docket No. 164] and the October 14, 2020,
Consent Order of Preliminary Injunction and Other Equitable Relief Against Defendants Lucas
Thomas ERB a/k/a Lucas Asher a/k/a Luke Asher and Simon Batashvili. ("Individual Consent
Order") [Docket No. 165], I, as Receiver, have recovered in excess of 53,000 documents. These
include documents obtained from the Defendants' offices and/or produced by various third
parties, including Google, Salesforce, and Microsoft. As Receiver, I am producing the documents to
Plaintiffs and Defendants via dropbox links. In producing these documents the parties are
expected to comply with paragraph 22 [sic]* of the Individual Consent Order and the Entity
Consent Order. To this end, it is my understanding Plaintiffs have a means of reviewing
information that is produced to prevent review by Plaintiffs' attorneys and staff of privileged
communications between Defendants Asher and Batashvili and their attorneys. [As set forth in
the attachment, as Receiver, I waived the privilege on behalf of the entities in receivership.] Five
separate drop box links will be sent electronically via secure links upon request to me. The
documents' are bates labeled and will be available for 30 days.

In addition, I received bank records and credit card statements from third parties that are not
included in the dropbox links. I also have investor files and some other documents taken from the
office of the Defendants that are not included in the dropbox links. Upon your request I will make
these documents available for your review and inspection in my office at a mutually convenient
date and time.

Please let me know if you have any questions. Thank you.


*The Entity Consent Order and the Individual Consent Order repeat paragraph 22 twice. The
reference herein is to the second paragraph labelled "22".


Kelly Crawford            PARTNER
Scheef & Stone, LLP
www.solidcounsel.com      I   214.706.4213
Offi ce: 214. 706.4200 I Fax: 214. 706.4242
500 North Ak ard Street, Suit e 2700, Dall as, TX 75201
                                                                                                            EXHIBIT

                                                              1
                                                          APP 00023                                         E
